Citation Nr: 0828748	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  00-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1964.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which implicitly reopened a claim 
for service connection for the veteran's death and denied 
service connection on the merits.  

In May 2001, the Board remanded the appellant's reopened 
claim for service connection to the RO for additional 
development of the record.  In a December 2002 decision, the 
Board denied service connection for the cause of the 
veteran's death.  

The appellant appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an October 2004 
Order, the Court vacated the Board's December 2002 decision 
because VA had failed to comply with 38 C.F.R. 
§ 3.159(b)(1)'s requirement to ask the appellant to provide 
any evidence in her possession that pertained to her claim.  
The Court remanded the matter to the Board for 
readjudication.  

In January 2005, the Secretary of VA appealed the Court's 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In a March 2008 Order, 
the Federal Circuit summarily affirmed the Court's judgment 
vacating the December 2002 Board decision and remanding the 
matter to the Board for readjudication.

The case is now before the Board for final appellate 
consideration.  

As noted above, the rating decision on appeal implicitly 
found that new and material evidence had been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  The Board notes that irrespective of this 
RO determination reopening the appellant's claim, it will 
adjudicate the initial issue of new and material evidence in 
the first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As 
the RO adjudicated de novo a reopened claim in the rating 
decision on appeal and a June 2000 statement of the case, the 
appellant is not prejudiced by the Board's own de novo 
adjudication at this time.


FINDINGS OF FACT

1.  In a final April 1999 decision, the Board denied service 
connection for the cause of the veteran's death.  

2.  Evidence added to record since the Board's April 1999 
decision is new, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant of other evidence previously considered, and 
when viewed by itself or in the context of the entire record, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for the cause of the veteran's death.

3.  The veteran died in August 1993.  The veteran's August 
1993 death certificate states that the cause of death was 
"aspiration pneumonia due to (or as a consequence of) an 
esophageal obstruction due to (or as a consequence of) poorly 
differentiated cancer of the esophagus."  Dehydration and 
type II diabetes mellitus were noted as "other significant 
conditions contributing to death but not resulting in the 
underlying cause."

4.  In January 2000, the veteran's death certificate was 
amended to include "mass left lung (possible tumor)" and 
"history mustard gas exposure WW II" under the heading "other 
significant conditions contributing to death but not 
resulting in the underlying cause."

5.  At the time of the veteran's death, service connection 
was in effect for essential hypertension.

6.  The veteran has not been objectively shown to have been 
exposed to nitrogen or sulfur mustard or Lewisite gas during 
active service.

7.  Squamous cell carcinoma of the esophagus was not 
manifested during active service or for decades after service 
separation and has not been shown to have originated 
secondary to the veteran's service-connected hypertension.

8.  The veteran's service-connected disability did not 
substantially or materially contribute to bringing about his 
demise.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2001).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Pelegrini, supra, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2001 that informed the 
appellant of what evidence was required to substantiate the 
claim for service connection for the veteran's death on the 
merits and of the appellant's and VA's respective duties for 
obtaining evidence.  

As noted in the Court's October 2004 Order, the June 2001 
VCAA letter did not ask the appellant to submit evidence 
and/or information in her possession to the AOJ.  

As noted above, for claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

Statutes and regulations are presumed not to apply in any 
manner that would produce genuinely retroactive effects, 
unless the statute or regulation itself provides for such 
retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the amendment to section 3.159 clearly provides 
for retroactivity.  Therefore, no analysis is required to 
determine whether the amendment produces genuinely 
retroactive effects.  Id.  "When a case implicates a federal 
statute after the events in suit, the court's first task is 
to determine whether Congress has expressly prescribed the 
statute's proper reach.  If Congress has done so, of course, 
there is no need to resort to judicial default rules."  
Landgraf, 511 U.S at 280.  

As a result of the amendment to section 3.159, the fact that 
the June 2001 VCAA letter did not ask the appellant to submit 
evidence and/or information in her possession to the AOJ does 
not constitute a notice error.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
the effective date provisions that are pertinent to the 
appellant's service connection claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
military records and post-service VA medical records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion (in lieu of a medical 
examination, which is not possible at this time) was not 
obtained.  There is no competent medical evidence linking the 
veteran's death to service or a service-connected disability.  
Thus, the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

New and Material Evidence

The April 1999 Board decision denied service connection for 
the cause of the veteran's death.  This decision became final 
and is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7104.  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim which has been denied.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Under applicable law and VA regulations, prior final 
decisions may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104 (a), 
3.156.

An amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the claim 
in this case, which was filed at the RO in March 2000.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In March 2000, the appellant submitted a copy of an amended 
death certificate for the veteran.  This amended death 
certificate is new, in that it was not of record at the time 
of the April 1999 Board decision.  It also contributes to a 
more complete picture of the circumstances surrounding the 
veteran's death.  Hodge, 155 F.3d at 1363.  Therefore, this 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim. As this evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), the Board is required to reopen 
the previously denied claim of service connection for the 
cause of the veteran's death.

Having reopened this claim, the Board will address it on a de 
novo basis below.

Service Connection 

The appellant asserts that the veteran's esophageal cancer 
was precipitated by his exposure to mustard gas while in the 
vicinity of Bari, Italy during World War II.  The Board 
observes that a December 2, 1943 German air raid on the port 
of Bari, Italy resulted in the destruction of a ship carrying 
one hundred tons of mustard gas bombs and the subsequent 
release of the gas.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007). 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002);  38 C.F.R. §§ 3.307, 3.309 
(2007). 

The provisions of 38 C.F.R. § 3.316 (2007) direct that:

(a) Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.  (2) Full-body exposure to 
nitrogen or sulfur mustard or Lewisite 
during active military service together 
with the subsequent development of a 
chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive 
pulmonary disease.  (3) Full-body 
exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute non-
lymphocytic leukemia.  (b) Service 
connection will not be established under 
this section if the claimed condition is 
due to the veteran's own willful 
misconduct (See § 3.301(c)) or there is 
affirmative evidence that establishes a 
nonservice- related supervening condition 
or event as the cause of the claimed 
condition.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's August 1993 death certificate indicates that he 
succumbed to "aspiration pneumonia due to (or as a 
consequence of) an esophageal obstruction due to (or as a 
consequence of) poorly differentiated cancer of the 
esophagus."  Dehydration and type II diabetes mellitus were 
noted as "other significant conditions contributing to death 
but not resulting in the underlying cause."  In January 2000, 
the veteran's death certificate was amended to include "mass 
left lung (possible tumor)" and "history mustard gas exposure 
WW II" under the heading "other significant conditions 
contributing to death but not resulting in the underlying 
cause."  At the time of the veteran's demise, service 
connection was in effect solely for essential hypertension.

The veteran's service medical records make no reference to 
esophageal cancer or any other esophageal abnormalities.  The 
veteran's February 1946 Enlisted Record and Report of 
Separation Honorable Discharge (WD AGO Form 53-55) indicate 
that he initially left the continental United States on 
February 27, 1944.

In his May 1993 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that his 
esophageal cancer was precipitated by his exposure to mustard 
gas during World War II.  A June 1993 written statement from 
the veteran relates that he was exposed to mustard gas during 
active service in the vicinity of Bari, Italy and the Panama 
Canal Zone.  He clarified that he was attached to the 3821st 
Army truck unit which unloaded material at various sites in 
Bari, Italy after the bombing attack on the city.  The 
veteran's unit was subsequently transferred to the 
Philippines and stayed overnight in the Panama Canal Zone. A 
June 1993 VA hospital summary indicates that the veteran had 
been initially diagnosed with moderately differentiated 
squamous cell carcinoma of the esophagus in May 1992.

In her August 1993 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) (VA Form 21-534), the appellant stated that it 
was her belief that the veteran's fatal cancer was a result 
of his inservice mustard gas exposure.  In an October 1993 
written statement, the appellant advanced that the veteran 
had been in Bari, Italy immediately after the German air raid 
and associated mustard gas release.  In a December 1993 
written statement, the appellant indicated that the veteran 
had been exposed to mustard gas immediately after the Bari 
raid.  She believed that the veteran's esophageal cancer was 
the type associated with mustard gas exposure.

In her March 2000 application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death and May 2000 Motion for Reconsideration, the 
appellant conveyed that: the veteran's Army unit had been 
ordered to Bari, Italy after the German air raid; he had been 
stationed in the Rome-Arno area and the Northern Apennines; 
and it was possible that he had driven through the mustard 
gas rising from Bari, Italy.  The appellant clarified that 
the veteran's death certificate had been amended due to the 
fact that his medical records were not available at the time 
of his death.

In her August 2000 Appeal to the Board (VA Form 9), the 
appellant tacitly acknowledged that the veteran did not 
arrive in the vicinity of Bari, Italy until a few months 
after the German air raid.  She advanced that no one could 
definitively state that the released mustard gas had 
completely dissipated by the time that the veteran arrived in 
the affected area or he had not encountered at least some of 
the gas.

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The veteran 
succumbed to squamous cell carcinoma of the esophagus in 
August 1993.  The veteran's service medical records make no 
reference to esophageal cancer or any other esophageal 
abnormalities.  No medical professional has attributed the 
onset of the veteran's cancer to either active service, his 
service-connected hypertension, or his alleged mustard gas 
exposure.  The veteran's service-connected hypertension has 
not been objectively shown to have contributed materially or 
substantially in bringing about his demise.

The appellant advances that the veteran's esophageal cancer 
was precipitated by his inservice mustard gas exposure while 
serving in or near Bari, Italy during World War II.  As the 
veteran's service personnel records reflect that he did not 
even leave the continental United States until February 1944, 
some two months after the Bari, Italy air raid, the Board 
finds that both the veteran's and the appellant's statements 
to the effect that the veteran had been exposed to mustard 
gas to be inherently incredible.  The notation of a history 
of mustard gas exposure during World War II on the veteran's 
January 2000 amended death certificate apparently was based 
solely upon the appellant's statements. The appellant's 
assertions that the veteran must be presumed to have been 
exposed to mustard gas in the absence of any evidence 
establishing conclusively that he was not so exposed would 
necessitate that the Board resort to speculation.  Further, 
the appellant's statements as to the etiology of the 
veteran's esophageal cancer are unpersuasive.  The Court has 
held that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition.  Espiritu, supra.  In the absence of 
any objective evidence establishing that either the veteran's 
esophageal cancer originated during active service or his 
service-connected disability contributed substantially or 
materially in bringing about his death, the Board concludes 
that service connection for the cause of the veteran's death 
is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the appellant is not to entitled to service connection for 
the cause of the veteran's death.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)










ORDER


New and material evidence having been received, the claim for 
service connection for the cause of the veteran's death is 
reopened; to this extent only, the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


